DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 6-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 20130205142 in view of Nako et al US 20040212602.
As to claims 1, 6, 11, Jung teaches a method for controlling a foldable terminal, comprising: receiving a first input for a foldable terminal (see fig. 10, 220; paragraph 0099; 0100 interface unit 220 maybe a kind of program provide an image so that a user input a predetermined threshold; the preset threshold maybe changed to a value that is input via a interface unit 220); obtaining a folding angle of the foldable terminal (see fig. 10, 220; paragraphs 0101-0104; the operation of the folding type apparatus may be designed according to an opening degree of the apparatus based on the predetermined threshold  designated by the user); and controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the first input (see fig. 10, 140, paragraphs 0101-0103; the controller 140 may control the supply of power to the display unit 110 to be blocked or may control a standby state of the folding type apparatus 100 to be maintained. If the angle between the display unit 110 and the body unit 120 is equal to or greater than 20 degrees, the controller 140 may control power to be supplied to the display unit 110 or may control the folding type apparatus 100 to be normally operated). Jung fails to teach wherein the input comprises a press of functional key of the foldable terminal and obtaining foldable angle after receiving the input. Nako teaches wherein the input comprises a press of functional key of the foldable terminal and obtaining foldable angle after receiving the input (see fig. 40, 76A,B,C, paragraph 0184; FIG. 40, a display device according to the tenth embodiment includes a memory 3, a flat display 4, first, second and third switches 76A, 76B and 76C for detecting the degree of opening (angle of rotation) of flat display 4, first, second and third switch pressures 77A, 77B and 77C serving to press the first, second and third switches 76A, 76B and 76C, a display control unit 102 for controlling reading of image information, character information and the like stored in memory 3 and controlling display/non-display of flat display 4, a page turn instruction unit 45, and an information input unit 103 formed of a keyboard, a function key, a joystick, a tablet device and the like for inputting information to the display device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Nako into the system of Jung in order to provide a display device capable of being folded back to back and held in one hand.
As to claims 2, 7, 12, the combination of Jung and Nako teaches wherein the receiving a first input further comprises a deformation operation for a foldable terminal comprises: receiving the deformation operation for the foldable terminal; and the controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the first input comprises: controlling, in a case that the folding angle is greater than or equal to a first preset value, the foldable terminal to power on in response to the deformation operation performed on the foldable terminal and controlling, in a case that the folding angle is less than or equal to the first preset value, the foldable terminal to power off in response to the deformation operation performed on the foldable terminal (see Jung paragraphs 0101-0103; when a user inputs 20 degrees as a predetermined threshold value, if the angle between the display unit 110 and the body unit 120 is equal to or less than 20 degrees, the controller 140 may control the supply of power to the display unit 110 to be blocked or may control a standby state of the folding type apparatus 100 to be maintained. If the angle between the display unit 110 and the body unit 120 is equal to or greater than 20 degrees, the controller 140 may control power to be supplied to the display unit 110 or may control the folding type apparatus 100 to be normally operated).
As to claims 3, 8, 13, the combination of Jung and Nako teaches wherein the receiving a first input for a foldable terminal comprises receiving the press of a functional key of the foldable terminal the controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the first input comprises: controlling, in a case that the folding angle is greater than or equal to a first preset value, the foldable terminal to power on in response to the press of functional key and controlling, in a case that the folding angle is less than or equal to the first preset value, the foldable terminal to power off in response to the press of functional key (see Jung  paragraphs 0099, 0100-0103; The interface unit 220 is a medium that enables communication between a user and a program. For example, the interface unit 220 may be a kind of program providing an image so that a user may input a predetermined threshold value and outputting the input predetermined threshold value. The predetermined threshold value may be previously set or may be input by a user via the interface unit 220; Nako fig. 40, 76A,B,C, paragraph 0184; FIG. 40, a display device according to the tenth embodiment includes a memory 3, a flat display 4, first, second and third switches 76A, 76B and 76C for detecting the degree of opening (angle of rotation) of flat display 4, first, second and third switch pressures 77A, 77B and 77C serving to press the first, second and third switches 76A, 76B and 76C, a display control unit 102 for controlling reading of image information, character information and the like stored in memory 3 and controlling display/non-display of flat display 4, a page turn instruction unit 45, and an information input unit 103 formed of a keyboard, a function key, a joystick, a tablet device and the like for inputting information to the display device).
2.	Claims 5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 20130205142 in view of Nako et al US 20040212602 in further view of Kim US 9,684,342.
As to claims 5, 10, 15, the combination of Jung and Nako fails to teach controlling, in a case that the folding angle does not meet the target condition, the foldable terminal to run a first application or stop running a second application in response to the first input. Kim teaches controlling, in a case that the folding angle does not meet the target condition, the foldable terminal to run a first application or stop running a second application in response to the first input (see Kim claim 3; wherein said displaying a result comprises one of: when the folding angle between a first display zone and a second display zone is greater than a first predetermined angle and less than a second predetermined angle, activating a first preset application program and displaying a window related to the first application program on a first display zone; when the folding angle is greater than the first predetermined angle and less than the second predetermined angle, activating a first preset application program and displaying a window related to the first application program on the first display zone, and activating a second preset application program and displaying a window related to the second application program on a second display zone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Kim into the system of Jung and Nako in order to provide a device having a variety functions in a user friendly.
Allowable Subject Matter
3.	Claims 4, 9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 9, 14, the applied reference fails to teach wherein the receiving the press of functional key of the foldable terminal comprises: the press of power key of the foldable terminal and where the controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the press of power key and controlling, in a case that the folding angle is greater than or equal to a second preset value, the foldable terminal to power on in response to the press of power key; and controlling, in a case that the folding angle is less than or equal to the second preset value, the foldable terminal to power off in response to the press of power key
Response to Arguments
4.	Applicant’s arguments, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-15 under 
Jung US 20130205142 and Kim US 9,684,342 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jung US 20130205142, Nako et al US 20040212602 and Kim US 9,684,342.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday)
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649